i          i        i                                                                 i      i      i




                                  MEMORANDUM OPINION

                                          No. 04-09-00213-CV

                                  Abel H. GARCIA and Amy Garcia,
                                            Appellants

                                                    v.

                   METANO ENERGY, L.P. and Stallion Oilfield Services, LTD,
                                     Appellees

                          From the 229th District Court, Duval County, Texas
                                     Trial Court No. DC-06-331
                             Honorable Alex W. Gabert, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: June 24, 2009

DISMISSED

           A filing fee of $175.00 was due from appellants when this appeal was filed but was not paid.

See TEX . GOV ’T CODE ANN . §§ 51.207(b)(1), 51.941(a)(1) (Vernon 2005); TEXAS SUPREME COURT

ORDER REGARDING FEES CHARGED IN CIVIL CASES IN THE SUPREME COURT AND THE COURTS OF

APPEALS (July 21, 1998) § B.1.(a). The clerk of the court notified appellants of this deficiency in a

letter dated April 14, 2009. The fee remains unpaid. Rule 5 of the Texas Rules of Appellate

Procedure provides:
                                                                                      04-09-00213-CV



        A party who is not excused by statute or these rules from paying costs must pay – at
        the time an item is presented for filing – whatever fees are required by statute or
        Supreme Court order. The appellate court may enforce this rule by any order that is
        just.

TEX . R. APP . P. 5.

        Accordingly, on May 13, 2009, this court ordered appellants to either (1) pay the applicable

filing fee or (2) provide written proof to this court that they are excused by statute or the Rules of

Appellate Procedure from paying the fee. See TEX . R. APP . P. 20.1 (providing that indigent party who

complies with provisions of that rule may proceed without advance payment of costs). Our order

informed appellants that if they failed to respond satisfactorily within the time ordered, this appeal

would be dismissed. See TEX . R. APP . P. 42.3. Appellants have not responded. Accordingly, this

appeal is dismissed, and costs of appeal are taxed against appellants.



                                                              PER CURIAM




                                                 -2-